DETAILED ACTION
Drawings
The drawing objections are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The 112 1st rejection in the Non-Final dated 4/11/2022 pertaining to claim 1 and claim 2 (now cancelled and incorporated into claim 1) still stands.  
The problem identified under paragraph 3 in the non-final, specifically the problem pertaining to the how the “rangefinder is optically coupled to the station scope” remains.  The specification paragraph 31 includes the citation “FIG. 3 depicts at least one embodiment of the housing 70 including a station- scope (or viewing port) 12, a rangefinder 16 having a laser 40, a rod fastener 70, a prism fastener 72, and a knob 48 (need separate housing).”  Paragraph 32 goes on to explain “FIG. 3 may be incrementally rotated from a perpendicular position relative to the housing axis 20 (ninety degrees) to a thirty degree inclination North or South relative to the housing axis 20. The increments of FIG. 3 are fifteen degrees, but in some embodiments the increments may be one degree, five degrees, ten degrees, thirty degrees or some other number of degrees. In some embodiments, there may a continuous rotation.” 
It is still unclear how the laser from the rangefinder is optically coupled to the station scope allowing for the user to align the laser with the target line when the user views the target through the target scope.  There is no optical connection shown between the laser from the rangefinder and the station scope when viewing the target line.  
The Examiner believes an interview discussing the application will lead to a better understanding and recommends scheduling an interview to resolve the 112 1st rejection above.  
	112 2nd rejections in the non-final dated 4/11/2022 are withdrawn.  

Allowable Subject Matter
The claims are allowable over prior art however still stand rejected over 112 1st as shown above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645